—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered on *334or about September 2, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. The issues raised by defendant regarding the credibility of witnesses were properly placed before the jury and we see no reason to disturb its determination. Defendant’s acquittal on the sale count does not render his conviction on the possession with intent to sell count against the weight of the evidence (People v Bradley, 193 AD2d 385, Iv denied 81 NY2d 1070; People v Fridic, 222 AD2d 220, Iv denied 88 NY2d 878), and there is no basis "to delve into the thought processes of the jury” in this regard (People v Ortiz, 170 AD2d 396, 397, Iv denied 77 NY2d 998). Concur—Rosenberger, J. P., Wallach, Kupferman, Nardelli and Mazzarelli, JJ.